Audiovox Acquires German Accessories Leader SCHWAIGER NEW YORK, Oct. 1 /PRNewswire/ Audiovox Corporation (Nasdaq: VOXX) announced today that its wholly owned subsidiary, Audiovox German Holdings GmbH, has completed the acquisition of SCHWAIGER, a German market leader in consumer electronics accessories as well as SAT and receiver technologies. The Company enjoys strong sales through the specialized do-it-yourself market and is based in Langenzenn, Germany. Audiovox plans to keep the operation headquartered there. Patrick Lavelle, President and CEO of Audiovox Corporation stated, "It has always been our intention to grow our European operations by adding significant markets and product categories and capitalizing on synergies where they exist. This acquisition does just that, as it adds to our Oehlbach accessory business and further increases our 'accessories' presence by adding both new customers and product lines to our growing European, accessory business." As a result of this acquisition, Audiovox will add a significant number of products in the following categories: terrestrial antennas, amplifiers and accessories, antenna outlets and accessories, switches, cables, installation materials, measuring gear and power supplies, audio/video accessories, satellite-receiving components and more. At the same time, SCHWAIGER will have the opportunity to tap into the extensive product portfolio of accessory products from the US-based, Audiovox Accessories Corporation and add to their mix products under the RCA, Jensen, Acoustic Research and Terk brands. The total purchase price is at the current rate, approximately $4.3 million (3 million Euros) and the acquisition is expected to be accretive this fiscal year adding roughly $32 million (21.9 million Euros) in annualized sales. Lavelle concluded, "We plan to continue to expand our international footprint by adding high-quality brands and lines as we see significant short and long-term opportunities and to further leverage those brand portfolios and distribution throughout Europe." About Audiovox Audiovox (NASDAQ:VOXX) is a recognized leader in the marketing of automotive entertainment, vehicle security and remote start systems, consumer electronics products and consumer electronics accessories. The company is number one in mobile video and places in the top ten of almost every category that it sells.
